DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claims 2-4, each at line 1: replace “An” with “The” in order to correct an antecedent basis issue.
In clams 11, 12, and 14-17, each at line 1: replace “A” with “The” in order to correct an antecedent basis issue.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All recitations of “means of” in claims 1, 2, 9, and 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the recitations of “means of” in claims 1 and 2 are indefinite because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. One of ordinary skill, based on instant Fig. 3, would interpret the functions claimed to be performed by software or computer constructs. The specification, however, does not disclose algorithms or a special purpose computer/microprocessor to perform the claimed functions. 
Therefore, claims 1 and 2 are indefinite and claims 1-4 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. (Claims 3 and 4 are rejected for their dependency on rejected base claim 1.)
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 1-4 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and similarly recited claim 5, the phrase “wherein said selection is made so that the electric power is drawn off as a priority from the source of electrical energy of the container to be delivered next by said vehicle when the state of charge of this source of electrical energy is sufficient” renders the claims indefinite for a number of reasons. 
First, the scope of “drawn off as a priority” is unclear because the claim allows more than one source of electrical energy to be selected and does not specify whether only one container may be delivered “next”. 
Second, the phrase “the container to be delivered next” lacks antecedent basis. 
Third, it is ambiguous as to whether only one container may be delivered “next”.
Fourth, “sufficient” is a relative term and neither the claims nor specification provide an objective standard to identify its scope so as to prevent inviting subjective interpretations. 
Claims 2-4 and 6-8 are rejected for their dependency on rejected base claims 1 and 5.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 10, for fee calculating purposes Applicant's claim 10 was initially determined to be a dependent claim because of its reference to claim 1 (MPEP §608.01(n) II.). However, claim 10’s reference to claim 1 simply functions as a cross reference. The reference to claim 1 is not phrased so as the goods transport vehicle of claim 10 further limits the energy management module of claim 1. Instead, claim 10 is phrased as: claim 10 is drawn to a goods transport vehicle that incorporates the energy management module limitations recited in claim 1. 
While a dependent claim is required to make an express reference to a prior claim from which it depends (35 U.S.C. §112 (d)/4th paragraph), it does not follow that reference to another/prior claim indicates the claim is intended to be a dependent claim. 
Therefore, Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite, in unequivocal terms, the claim in independent form. 
Claim 13 is rejected under the rationale above. 
Claims 11, 12, and 14-16 are rejected for their dependency on rejected base claim 10 or 13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2014/0217991 to Wisniewski et al. (“Wisniewski”).
As to independent claim 1 and similarly recited claims 5, 9, an energy management module (¶ 0001) for a hybrid or an electric vehicle comprising several containers (Intended use is not given patentable weight. In any event, see ¶ 0001), each container including at least one source of electrical energy connected to the traction system of said vehicle (Fig. 1, 2: 14, 64), such energy management module comprising: means of analysis that are configured to obtain the state of charge of each source of electrical energy of the containers carried by the vehicle (¶ 0021-0023. State of charge of each battery is obtained to calculate total available power for use by the vehicle, and batteries are charged to a predetermined amount.); a selection module configured to select at least one source of electrical energy intended to power the traction system (¶ 0015, 0020-0023. Bus and switch is utilized to select a number or all of the batteries to power the vehicle’s engine) wherein said selection is made so that the electric power is drawn off as a priority from the source of electrical energy of the container to be delivered next by said vehicle when the state of charge of this source of electrical energy is sufficient (¶ 0020. Any number or all batteries may be selected to power the vehicle (¶ 0020). Where all batteries are selected to power the vehicle, the “next” module’s battery will necessarily be selected to power the vehicle.)


As to claim 2 and similarly recited claim 6, an energy management module according to claim 1, wherein said energy management module also includes means of detecting a disconnection of a container, wherein said selection is made once again after the detection of the disconnection of a container (¶ 0020, 0024, 0034. Module that is disconnected and loaded back on the vehicle may be selected to power the vehicle.).

As to claim 3 and similarly recited claim 7, an energy management module according to claim 1, wherein said selection is made so that, when the state of charge of said source of electrical energy of the container to be delivered next is less than a threshold value, the electric power drawn off as a priority from the source of electrical energy of the container delivered after the container to be delivered next (¶ 0020, 0021, 0024. Batteries with insufficient power can be prevented from being selected, and any other battery may be selected to power the vehicle.).

As to claim 4 and similarly recited claim 8, an energy management module according to claim 1, wherein said vehicle comprises its own source of energy (Fig. 1: 21) and wherein said selection is made so that when the state of charge of the sources of electrical energy of the containers is less than a threshold value, the electric power is drawn off from the source of energy of the vehicle (¶ 0019).

As to claim 10, a goods transport vehicle (Fig. 1: 12) including an energy management module (Fig. 1, 2: 14, 64) according to claim 1 and at least one container (Fig. 1, 5: 14), said container comprising: a storage space usable for storing goods (¶ 0017); at least one source of electrical energy (¶ 0017); and means of connection suitable for connecting said source of electrical energy to a traction system of the vehicle (¶ 0014, 0020, electrical contacts and switches provide equivalent structure.); said goods transport vehicle comprising a delivery management module configured to set up a delivery route depending on the coordinates of the containers to be delivered or collected (¶ 0021, 0037).

As to claim 11, a goods transport vehicle according to claim 10, in which said vehicle includes a human machine interface, connected to the delivery management module, wherein said delivery management module is capable of changing said delivery route of the vehicle depending on an information received by the human machine interface and that is about new coordinates of containers to be delivered or collected (Fig. 2: steering wheel used by operator and is capable of changing delivery route.).

As to claim 12, a goods transport vehicle according to claim 10, in which said delivery management module is connected to a positioning system of vehicle (¶ 0039. Position of vehicle known/acquired to assist moving module from delivery facility to vehicle.).

As to claim 13, a system for delivering goods between several delivery points where the containers must be delivered, said system comprising at least one goods transport vehicle according to claim 10 (¶ 0020).

As to claim 14, a system for delivering goods according to claim 13, wherein the system comprises at least one device for recharging a container located at at least one delivery points and/or at least one collection point (¶ 0035).

As to claim 15 and similarly recited claim 16, a system for delivering goods according to claim 13, wherein the system comprises a logistic system and wherein said at least one goods transport vehicle is configured by the logistic system (¶ 0032, 0039) with the following steps: determining the volume and weight of the goods to be dispatched at a delivery point (¶ 0019, 0022); selecting a container suiting the volume of goods to be dispatched at said delivery point (¶ 0021); calculating a delivery route depending on the coordinates of the different delivery point(s) to which the goods transport vehicle must be sent to deliver container(s) (¶ 0022); and estimating the required capacity of the source of electrical energy of the container so that the capacity meets the electrical needs for transportation the container and its goods until the delivery point of the goods (¶ 0019-0023. Total available power is acquired and batteries are charged to sufficient levels to assist in powering the vehicle.).

As to claim 17, a system for delivering goods according to claim 15, wherein the estimation of the required capacity of the source of electrical energy of the container takes into account the weight of the goods carried by the container (¶ 0019, 0022).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851